DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-12 are currently amended. Claims 1-8, 13, and 16 are canceled. Claims 14-15 are withdrawn.
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive with respect to the prior art rejection of claims 9 and 11.
Specifically applicant argued that the amendments to claim 9 and 11 made them allowable over the prior art of record, stating “the WO ‘561 publication… does not disclose the dividing line being arranged to cross each hole or opening in a direction that is different to a direction in which the tool or liquid nozzle splits/opens into the at least two parts or in a direction that is different to a direction of an actual dividing plane of a row of the plurality of holes or openings in the tool or liquid nozzle which actual dividing plane is a plane passing through a center of the row of the plurality of holes or openings, normal to the direction in which the at least two parts separate”. This was not persuasive because as shown in Fig. 5 of the WO ‘561 reference the dividing line is at an angle with respect to the actual dividing plane and as such meets the limitation of crossing each hole in a direction that is not the opening direction and also that is not on the dividing plane.
With respect to applicant’s argument that WO ‘561 is directed towards a retainer for a ball bearing and not a tool or liquid nozzle, this is not found persuasive as a retainer for a ball bearing fits the broadest reasonable interpretation of “a tool”. 
Applicant’s amendment to claim 10 has overcome the prior art of record, specifically the limitation of the diameter to less than 5 mm was not taught by the prior art.
Applicant’s amendment to claim 12 in view of the amendment to claim 9 has overcome the prior art as it now specifies that the dividing plane is a horizontal plane along the openings and that the dividing line is perpendicular to that plane. 
The objection to the specification has been withdrawn in view of the substitute specification filed 2/23/21.
The objection to claim 9 has been withdrawn in view of applicant’s claim amendments. 
The 112b rejections of record have been withdrawn in view of applicant’s amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 11s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO ‘651 (WO2011158651A1, of record ). 
With respect to claim 9 WO ‘651 teaches a method for manufacturing a tool, the method comprising: making a plurality of holes or openings of a desired shape into the product during manufacture (L80-96, Figs. 2 and 5),
 said hole or opening having at least one of the following characteristics when in use: serviceability, processability or mechanical wear-resistance (serviceable due to the openings being open to the exterior of the tool/product ),
 with an inner surface of each hole or opening being accessible (Figs. 2 and 5);
 and forming the tool into at least two parts with a dividing line arranged to run through said hole or opening such that in the two parts, the hole or opening is open to be accessible in each of the two parts (facing surfaces 11 of two bodies 10, Fig. 5),
 the dividing line being arranged to cross openings such that in the at least two parts, each hole or opening is open to be accessible in each of the at least two parts, the dividing line being arranged to cross each hole or opening in a direction that is different to a direction in which the tool or liquid nozzle splits/opens into the at least two parts or in a direction that is different to a direction of an actual dividing plane of a row of the plurality of holes or openings in the tool or liquid nozzle which actual dividing plane is a plane passing throuqh a center of the row of the plurality of holes or openings, normal to (dividing line crosses at an angle relative to the vertical direction in Fig. 5, dividing plane is the horizontal plane on which sections 11 exist, both taught in Fig. 5) forming locking forms in the dividing line to prevent the dividing plane from opening perpendicularly in a direction of the dividing plane, and arranging a specific sideways deviation as the locking form (notch 20 and tongue piece 19, L332-339).
	With respect to claim 11, WO ‘651 further teaches wherein the dividing line runs through a middle of the hole/opening, dividing the hole/opening symmetrically into two parts (Fig. 5, straight line across circle). 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘651 (WO2011158651A1, of record).  as applied to claim 9 above, and further in view of 
Ohata (US 20050078896 A1).
With respect to claim 10, WO ‘651 further teaches wherein there are several holes/openings (Fig. 5) but does not teach them being less than 5mm, being silent on this. In the same field of endeavor, tool retaining, Ohata teaches openings for bearings of 4mm or less (P0028). . It would have been obvious to one of ordinary skill to modify the method as taught above to operate on a smaller scale in order to secure alignment of smaller scale tools, achieving the known results of securement.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘651 (WO2011158651A1, of record).  as applied to claim 9 above, and further in view of 
Glover(US 20140202976 A1).
With respect to claim 12, WO ‘651 further teaches wherein the dividing line is, in a case of plural side-by-side holes/openings, but fails to teach that the dividing line runs perpendicular to an actual dividing plane at each hole/opening as it advances alternately back and forth to form an actual waveform dividing line, teaching a waveform line but at an angle to the perpendicular direction of the dividing plane (Fig. 7). In the same field of endeavor, tool alignment, Glover teaches alignment of the split line with the central longitudinal axis (which is the vertical direction as opposed to the horizontal directions in which the rows and columns of side by side molds exist) (P0010, P0020-P0023, Figs. 14 -15). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by having the split line pass through the chambers . 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741